Citation Nr: 1012630	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the left thigh and groin muscles. 

2.  Entitlement to a compensable rating for diabetic 
retinopathy with bilateral cataracts. 

3.  Entitlement to a compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 
to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In pertinent part 
of the May 2004 rating decision, the RO denied service 
connection for disability involving the left groin and thigh 
muscles.  In pertinent part of the January 2005 rating 
decision the RO granted the Veteran service connection for 
diabetic retinopathy with bilateral cataracts with a 
noncompensable rating effective July 12, 2004.  The January 
2005 rating decision also granted the Veteran service 
connection for bilateral hearing loss with a noncompensable 
rating effective October 26, 2004. 

The Board notes that the May 2004 rating decision also 
denied service connection for posttraumatic stress disorder 
(PTSD).  The Veteran then appealed; however, during the 
pendency of the appeal, an August 2009 rating decision 
granted the Veteran service connection for PTSD with a 10 
percent disability rating effective July 14, 2003, the date 
of the Veteran's claim.  The Board finds that the August 
2009 rating decision was a full grant of benefits sought on 
appeal and therefore, the issue is not before the Board. 

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010. 

The issue of a compensable rating for bilateral hearing loss 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.   The preponderance of the evidence is against a finding 
that the Veteran had an injury to the left thigh and groin 
muscles during service; a disability to the left thigh and 
groin muscles was not shown at separation or within a year 
after service; and there is no medical evidence on file 
relating a current disability involving the left thigh and 
groin muscles to service.  

3.  On February 4, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal with 
regard to the matter involving a compensable rating for 
diabetic retinopathy with bilateral cataracts. 


CONCLUSIONS OF LAW

1.  Disability involving the left thigh and groin muscles is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of compensable rating for diabetic retinopathy 
with bilateral cataracts have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
February 2004 and July 2008 correspondences.  These letters 
detailed the elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
also require notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the RO 
informed the Veteran of the disability rating and effective 
dates in the July 2008        letter. 

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
VA treatment records.  The Veteran has not been afforded a 
VA examination for disability involving the left thigh and 
groin muscles.  The Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  In 
the present case an examination is not required since the 
evidence of records fails to suggest that the disability 
involving the left thigh and groin muscles is related to the 
Veteran's period of military service since there is no 
evidence of an in-service injury. 38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a).

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for disability involving the 
left thigh and groin muscles.  The Veteran's service 
treatment records revealed no evidence or diagnosis of an 
injury to the left thigh or groin during service.  The 
Veteran's October 1972 separation examination stated that 
the Veteran's lower extremities were "normal." In addition, 
there were no notations of a diagnosis or injury to his left 
thigh or groin muscle.

Post-service treatment records revealed that the Veteran 
sought VA care for a calcaneal spur of the left heel in July 
2002.  It was noted that he had varying sensations (heat, 
pain, itching, and soreness) in the left lateral thigh.  The 
Board finds that this July 2002 treatment note was the first 
mention of a left thigh or groin injury, since separation 
from the military in 1972.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition 
for many years after service). 

The July 2002 VA treatment note stated that the Veteran had 
varying sensations in the left lateral thigh constantly 
since 1969 but that this recently increased in severity.  
After a careful review of the Veteran's claims file and 
specifically, the July 2002 VA treatment note, the Board 
finds that there is no notation or mention of how that VA 
physician ascertained that the pain was continuous since 
1969.  It is clear that the medical records do not show 
treatment for the condition in 1969, or for many years 
thereafter.  The Board notes that medical evaluation that is 
merely a recitation of veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Therefore, the Board finds that the Veteran does 
not have any probative medical evidence to support his 
assertions that his current symptomatology is related to 
service.  

The Veteran testified that during basic training he was told 
to dig his left heel in  when he marched, this was done in 
order to keep the cadence.  He testified that he sought 
medical treatment in service and was told to take aspirin 
for it.  The Board finds that while the Veteran states he 
had an in-service injury to his left thigh and groin, there 
is no evidence of record to corroborate his statement.  
Furthermore, any medical records contemporaneous to the 
Veteran's period of service show that his thigh and groin 
were normal during service and at separation.  The Board 
notes that a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  A layperson, however, lacks medical training to be 
considered capable of opining, however sincerely, in regard 
to diagnosis and causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).  While the Veteran may believe that he has a 
current disability involving the left thigh and groin 
muscles that is due to his military service, the file 
contains no medical evidence to support such a conclusion.  

The Board finds that there is no medical evidence to support 
the Veteran's assertions that he has a disability involving 
the left thigh and groin muscles that is related to service.  
While the Veteran has a diagnosis of the claimed condition, 
the evidence must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Here, there is no such medical evidence 
providing a nexus opinion relating the Veteran's disability 
of the left thigh and groin muscles to service.  Service 
connection must be denied.  

In sum, the Board finds that there is no evidence that the 
Veteran had an in-service injury to the left thigh and groin 
muscles.  Even if the Board accepted that the Veteran had an 
in-service injury to the thigh and groin muscles he did not 
seek treatment until 30 years after service.  In addition, 
the Veteran has not submitted any evidence of an etiological 
relationship between his injury to the left thigh and groin 
muscles and his military service.  Therefore, service 
connection must be denied. 

Diabetic Retinopathy 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In this case, at the Board hearing at the RO, the Veteran 
expressed his intent to withdraw his Substantive Appeal as 
to the pending claim for a compensable rating for diabetic 
retinopathy with bilateral cataracts.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration at this time.  Accordingly, the Board does not 
have jurisdiction to review the appeal and must dismiss it.  


ORDER

Service connection for disability involving the left thigh 
and groin muscles is denied. 

The appeal of the claim for an increased rating for diabetic 
retinopathy with bilateral cataracts is dismissed.   


REMAND

By way of a January 2005 rating decision, the RO granted 
service connection for bilateral hearing loss, and awarded a 
noncompensable disability rating.  The only VA audiological 
examination of record is a January 2005 VA-contracted audio 
logical examination.  At the Veteran's hearing, however, he 
testified that since the recent VA-contracted examination, 
he started wearing hearing aides.  When a Veteran claims 
that his condition is worse than when originally rated, and 
when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist 
includes providing him with a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 
5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Therefore, the Board finds that the 
Veteran should be scheduled for a new VA examination to 
determine the current severity of his bilateral hearing 
loss. 

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
treatment records not currently of 
record.  Based on the Veteran's 
response, the RO should assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The Veteran should be scheduled for 
a VA examination to ascertain the 
current severity of his bilateral 
hearing loss.  The entire claims file 
must be made available to the examiner, 
and the examination report should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine the 
current severity of disability due to 
the Veteran's bilateral hearing loss.  
The examiner is specifically requested 
to fully describe the functional effects 
of this disability.  The examiner's 
findings must be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and, 
thereafter, arrange for any additional 
development indicated.  The RO should 
then readjudicate the  remaining claim 
on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement 
of the Case) and provide the Veteran and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is 
complete, and to assist the Veteran with the development of 
his claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further 
notice.  The Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


